
	
		II
		111th CONGRESS
		1st Session
		S. 367
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2009
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Perlat Binaj, Almida
		  Binaj, Erina Binaj, and Anxhela Binaj.
	
	
		1.Permanent resident status for
			 Perlat Binaj, Almida Binaj, Erina Binaj, and Anxhela Binaj
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151),
			 Perlat Binaj, Almida Binaj, Erina Binaj, and Anxhela Binaj each shall be
			 eligible for the issuance of an immigrant visa or for an adjustment of status
			 to that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act (8
			 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Perlat Binaj,
			 Almida Binaj, Erina Binaj, or Anxhela Binaj enters the United States before the
			 filing deadline specified in subsection (c), Perlat Binaj, Almida Binaj, Erina
			 Binaj, or Anxhela Binaj, as appropriate, shall be considered to have entered
			 and remained lawfully in the United States and shall be eligible for adjustment
			 of status under section 245 of the Immigration
			 and Nationality Act (8 U.S.C. 1255) as of the date of the enactment
			 of this Act.
			(c)Application and
			 payment of feesSubsections
			 (a) and (b) shall apply only if the application for issuance of an immigrant
			 visa or the application for adjustment of status is filed with appropriate fees
			 not later than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon
			 the granting of immigrant visas or adjustment of status to that of aliens
			 lawfully admitted for permanent residence to Perlat Binaj, Almida Binaj, Erina
			 Binaj, and Anxhela Binaj, the Secretary of State shall instruct the proper
			 officer to reduce by 4, during the current or next following fiscal year, the
			 total number of immigrant visas that are made available to natives of the
			 country of birth of Perlat Binaj, Almida Binaj, Erina Binaj, and Anxhela Binaj
			 under section 202(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(a)(2)).
			
